DETAILED ACTION
This is final office action on the merits in response to the application filed on 06/21/2022.
Claims 1-20 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant Protests Requirement for Filing an RCE:
The examiner acknowledges applicant’s remarks regarding the comments in the advisory action mailed on 09/17/2021 as compared to the non-final action. The examiner respectfully notes that the examiner’s assessment of the specific issues changed upon full and complete consideration when examining the RCE as compared to the limited time for review of after final amendments. 
Drawing and Claim Objections:
Previous drawing and claim objections have been withdrawn.
Rejection under 35 USC § 103:
Applicant’s asserts that the office is attempting to force an obviousness rejection because there are five references used to teach all the claims. The examiner respectfully disagrees. The number of references used is not a standard to determine the obviousness of the rejection.
The applicant further asserts that Shekhter discloses an unrelated system as compare to the claimed subject matter. The examiner respectfully disagrees. The claim recites a system to parallelly dividing transactions into partitions and process the transactions in each partitions. Shekhter discloses a system to separating transactions into groups and process the transactions in each groups. Therefore, both the claim and Shekhter are solving the same issue, and Shekhter is an analogous art.
The applicant further asserts that Morales is non-analogous to the claimed invention and thus does not teach the limitation. The examiner respectfully disagrees. Despite that different data is processed in Morales, Morales discloses a system for parallelly processing data. Therefore, Morales is analogous to the claimed invention and Morales teaches the claimed limitations.
Claim Objections
The examiner notices the inconsistence of claims 2 and 12, 5 and 15, 9 and 19 after the several time of amendments. The examiner suggests the applicant to amend the claims for consistence.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6-7, 9, 16-17 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the same limitation as claim 1 and does not further limit the scope of claim 1. Claim 16 has the same scope of claim 6 and does not further limit the scope of 
claim 11. Using claims 1 and 6 as an example, compare:
merging the plurality of global profile partitions and individual estimates of global profile variables, without applying a global lock across the plurality of global profile partitions, based on an upweighting of observations by at least one of the plurality of global profile component instances.

with

wherein the merging of the plurality of global profile partitions is triggered independently from other component instances without a global locking or synchronization.

It is not clear how a dependent claim further limits the foregoing claim because claim 6 recites additional element, but the scope of the claim is not further limited by the element. Claim 7 and 17 is rejected as they depend on claim 6/16. 
Claim 9 recites the same limitation as claim 1 and does not further limit the scope of claim 1. Claim 19 has the same scope of claim 9 and does not further limit the scope of 
claim 11.  Using claims 1 and 9 as an example, compare:
merging the plurality of global profile partitions and individual estimates of global profile variables, without applying a global lock across the plurality of global profile partitions, based on an upweighting of observations by at least one of the plurality of global profile component instances.

with

wherein the merging of global estimates across partitions is based on one or more observations by at least one of the plurality of global profile component instances 

It is not clear how dependent claim 9 further limits claim 1 because the scope of claim 9 is broader than claim 1 since claim 9 does not recite a specific type of observation. In contrast, claim 19 recites wherein the merging of global estimates across partitions is based on an upweighting of observations by at least one of the plurality of global profile component instances, the scope of claim 19 is the same as claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim1-7, 9, 11-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shekhter (US 20110251869 A1; hereinafter, Shekhter), and further in view of Morales et al. (US 20160171131 A1; hereinafter, "Morales") and Robson (US 20040073534 A1; hereinafter, "Robson").
With respect to claim 1 and 11:
Shekhter teaches:
a transaction scoring model of a real-time transaction scoring system. (The present invention thus provides advancements in the art of detecting fraudulent affiliate transactions (i.e., analyzing behavior) in an on-line environment. An algorithm (i.e., model) looks for any matches between the affiliate data and pre-defined parameters that are consistent with fraudulent activity. See at least Para. [0014] [0020]-[0021])
the transaction scoring model using a plurality of global profile variables. (An algorithm looks for any matches between the affiliate data and pre-defined parameters that are consistent with fraudulent activity. In addition, the data is analyzed for patterns that consistently indicate a sharp contrast from the baseline behavioral patterns of "normal/legitimate" traffic. Some, but not all, of the data points (i.e., global profile variables) that are analyzed include website visitor behavior, information derived from a user's browser, forms filled out, etc. See at least Para. [0020])
partitioning, based on one or more transaction routing (affiliate ID) shuffling algorithms, the input transactions for receipt across the plurality of global profile component instances[…]. (The data streaming into fraud detection system 10 from each merchant web site 12, is processed by an affiliate separation module 16 that separates (i.e., partitions) the data based on affiliate I.D, sub-ID and/or any other method that merchant uses to associate the transaction with the source it came from (the affiliate responsible for generating that transaction) as illustrated in FIG. 1. See at least Para. [0020])
Shekhter does not teach the following limitations. However, Morales teaches:
dividing, a global profile computing component of […] into a plurality of global profile component instances; one or more of the plurality of global profile component instances using at least one of a plurality of global profile partition that contains the estimate of global profile variables and being configured for update by a dedicated thread of execution […]; the dedicated thread being configured for receiving and scoring a portion of input transactions; updating, one or more of the plurality of global profile partitions by the corresponding global profile component instances running in the dedicated thread according to the scoring algorithm. (According to one method, the method includes assigning, to each of a plurality of processors in a central processing unit (CPU) cluster, ARD processing responsibilities associated with one or more of a plurality of partitions of an acoustic space and determining, by each of a plurality of processors, pressure field data corresponding to the one or more assigned partitions. The method further includes transferring, by each processor, the pressure field data to at least one remote processor that is assigned to a partition that shares an interface with at least one partition assigned to the transferring processor and receiving, by each processor from the at least one remote processor, forcing term values that have been derived by the at least one remote processor using the pressure field data. The method also includes utilizing, by each processor, the received forcing term values to calculate at least one local partition pressure field that is used to update a global pressure field associated with the acoustic space. See at least Para. [0009] [0010])
the updating is triggered independently from other component instances without a global locking or synchronization. (In some embodiments, the ARD solver can be parallelized because the partition updates for both the air and the PML partitions are independent at each time step. Namely, each partition update is a localized computation that does not depend on the data associated with other partitions. As a result, partitions can be distributed onto separate processor cores of the cluster and the partition update step is evaluated in parallel at each time step without needing any communication or synchronization. See at least Para. [0043])
merging the plurality of global profile partitions and individual estimates of global profile variables, without applying a global lock across the plurality of global profile partitions. (In some embodiments, the ARD solver can be parallelized because the partition updates for both the air and the PML partitions are independent at each time step. Namely, each partition update is a localized computation that does not depend on the data associated with other partitions. As a result, partitions can be distributed onto separate processor cores of the cluster and the partition update step is evaluated in parallel at each time step without needing any communication or synchronization. ARD is a domain decomposition technique that partitions a scene in rectangular (cuboidal in 3D) regions, computes local pressure fields in each partition, and combines them to compute the global pressure field using appropriate interface operators. See at least Para. [0007] [0043])
Shekhter discloses a real-time behavioral analytics transaction scoring system separating, grouping and analyzing transactions to detect fraud. Morales discloses using parallelized computation to process data. It would have been obvious to one of ordinary still in the art to include in the system of Shekhter the ability of parallel and independently process and updating data as taught by Morales to increase efficiency as Morales suggested in Para. [0007].

Shekhter in view of Morales does not teach based on an upweighting of observations by at least one of the plurality of global profile component instances. However,
Robson teaches based on an upweighting of observations by at least one of the plurality of global profile component instances. (FIGS. 7A through 7B depict a Table 5 which represents an output ranking of significant conjoint events in accordance with an embodiment of the invention. This ranking is also presented to the user as mentioned above. The interesting case s=0 brings the measure into alignment with a direct counting process, which is to say that the information measure is simply the difference between the actual and expected frequency. This alters the rank order since all observations are counted as having expectations independent of the fact that observations have revealed information so far, and so higher numbers of occurrences are upweighted. The altered rank order is illustrated in Table 6 of FIGS. 8A and 8B. See at least Paragraph [0206]-[0207])
Shekhter in view of Morales discloses a system to grouping records and parallelly compute the transaction records for scoring the transactions. Robson discloses a system to process data for discovering useful information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shekhter in view of Morales to merge data based on upweighting observation as taught by Robson to improve effectiveness and efficiency as suggested by Robson in Paragraph [0004].
Claim 11, a system with the same scope as claim 1, is rejected.
With respect to claim 2 and 12:
Robson further teaches wherein the partitioning is performed according to a random transaction-level shuffling applied to the input transactions across the plurality of global profile partitions to remove bias and minimize divergence across the plurality of global partitions. (Thus, records should be split up into smaller records, six long in this case, these new smaller records being the "samples." The original record is randomized (items are shuffled) before this division and (N/M)+1 samples ("split records") are generated completely and exhaustively without overlap or duplication from a record of length M (see however the next command). Although certain interactions such as (B,A) are missed as B and A are in separate subrecords, statistical convergence can be obtained over many records and detected by statistics as convergence of measures to a stable value within a small specified error or data "noise level." Importance of this feature is, for example, in the fact that records can be advantageously randomized on entry such that items can occur in any order, both to ensure lack of bias under all circumstances of use. See at least Para. [0177] [0318] [0322])
In addition with respect to “to remove bias and minimize divergence across the plurality of global partitions” is intended use as it is a intended result of the step and does not limit the scope of the claims. It has been held language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
Claim 12, a system with the same scope as claim 2, is rejected.
With respect to claim 3 and 13:
Shekhter further teaches wherein the partitioning is performed according to an entity-level shuffling of the input transactions based on the transaction entities. (processing the transaction data using an affiliate separation module to separate the transactions based on affiliate identification, grouping the transaction data by affiliate source. See at least Abstract)
Claim 13, a system with the same scope as claim 3, is rejected.
With respect to claim 4 and 14:
Robson further teaches wherein the entity-level shuffling of the input transactions is performed using a hash function on a primary identifier of at least one of the transaction entities. (Items on records are preferably encoded internally as distinct primes and a record is seen as a product of primes. See at least Para. [0080])
Claim 14, a system with the same scope as claim 4, is rejected.
With respect to claim 5 and 15:
Morales further teaches wherein the merging is performed using a variable-specific merge formula. (According to one method, the method includes assigning, to each of a plurality of processors in a central processing unit (CPU) cluster, ARD processing responsibilities associated with one or more of a plurality of partitions of an acoustic space and determining, by each of a plurality of processors, pressure field data corresponding to the one or more assigned partitions. The method further includes transferring, by each processor, the pressure field data to at least one remote processor that is assigned to a partition that shares an interface with at least one partition assigned to the transferring processor and receiving, by each processor from the at least one remote processor, forcing term values that have been derived by the at least one remote processor using the pressure field data. The method also includes utilizing, by each processor, the received forcing term values to calculate at least one local partition pressure field that is used to update a global pressure field associated with the acoustic space. See at least Para. [0009] [0010])
Claim 15, a system with the same scope as claim 5, is rejected.
With respect to claim 6 and 16:
Morales further teaches wherein the merging of the plurality of global profile partitions is triggered independently from other component instances without a global locking or synchronization. (In some embodiments, the ARD solver can be parallelized because the partition updates for both the air and the PML partitions are independent at each time step. Namely, each partition update is a localized computation that does not depend on the data associated with other partitions. As a result, partitions can be distributed onto separate processor cores of the cluster and the partition update step is evaluated in parallel at each time step without needing any communication or synchronization. ARD is a domain decomposition technique that partitions a scene in rectangular (cuboidal in 3D) regions, computes local pressure fields in each partition, and combines them to compute the global pressure field using appropriate interface operators. See at least Para. [0007] [0043])
Claim 16, a system with the same scope as claim 6, is rejected.
With respect to claim 7 and 17:
Morales further teaches wherein the plurality of global profile component instances are equal in terms of update and merge priority. (As a result, partitions can be distributed onto separate processor cores of the cluster and the partition update step is evaluated in parallel at each time step without needing any communication or synchronization. See at least Para. [0043])
Claim 17, a system with the same scope as claim 7, is rejected.
With respect to claim 9 and 19:
Robson further teaches wherein the merging of global estimates across partitions is based on one or more observations by at least one of the plurality of global profile component instances. (FIGS. 7A through 7B depict a Table 5 which represents an output ranking of significant conjoint events in accordance with an embodiment of the invention. This ranking is also presented to the user as mentioned above. The interesting case s=0 brings the measure into alignment with a direct counting process, which is to say that the information measure is simply the difference between the actual and expected frequency. This alters the rank order since all observations are counted as having expectations independent of the fact that observations have revealed information so far, and so higher numbers of occurrences are upweighted. The altered rank order is illustrated in Table 6 of FIGS. 8A and 8B. See at least Paragraph [0206]-[0207])
Claim 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shekhter (US 20110251869 A1; hereinafter, Shekhter), and further in view of Morales et al. (US 20160171131 A1; hereinafter, "Morales") and Robson (US 20040073534 A1; hereinafter, "Robson") and Monk (US 20080301037 A1; hereinafter, "Monk").
With respect to claim 8 and 18:
Shekhter in view of Morales and Robson does not teach wherein the merging is triggered by applying different suitable criteria. However, 
Monk teaches wherein the merging is triggered by applying different suitable criteria. (In some embodiments, each type of prepaid financial account may have a different set of criteria for triggering account migration. See at least Para. [0015]). 
Monk discloses a system to process transaction record. It would have been obvious to one of ordinary still in the art to include in the system of Shekhter in view of Morales and Robson the ability taught by Monk to set up different criteria as the trigger to increase system flexibility.
Claim 18, a system with the same scope as claim 8, is rejected.
Claim 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shekhter (US 20110251869 A1; hereinafter, Shekhter), and further in view of Morales et al. (US 20160171131 A1; hereinafter, "Morales") and Robson (US 20040073534 A1; hereinafter, "Robson") and Yang et al. (US 20080010166 A1; hereinafter, "Yang").
With respect to claim 10 and 20:
Shekhter in view of Morales and Robson does not teach wherein the global profile variables include global profile variable types of one or more of an event rate, daily rate, quantile estimators, and/or behavior sorted lists. However, 
Yang teaches wherein the global profile variables include global profile variable types of one or more of an event rate, daily rate, quantile estimators, and/or behavior sorted lists. (global profile variables that tally (across all IP addresses) the conversion rates whenever an IP address velocity falls within a certain range of velocities. See at least Para. [0028]). 
Yang discloses a system to detect anomaly of data. It would have been obvious to one of ordinary still in the art to include in the system of Shekhter in view of Morales and Robson the ability taught by Yang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 10, a system with the same scope as claim 20, is rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dirac et al. (US 20150379072 A1): A record extraction request for a data set is received at a machine learning service. A plan to perform one or more chunk-level operations (such as sampling, shuffling, splitting or partitioning for parallel computation) on chunks of the data set is generated. A set of data transfers that results in a particular chunk being stored in a particular server's memory is initiated to implement the first chunk-level operation of the sequence. A second operation such as another filtering operation or a feature processing operation is performed on a result set of the first chunk-level operation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685